Case 1:18-mc-00653-JEJ Document 24-1 Filed 01/09/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY,

Petitioner, |
Vv. . : No. 1:18-mc-00653-JEJ

EVEREST REINSURANCE COMPANY,
f/k/a Prudential Reinsurance Company,

Respondent.
ORDER

AND NOW, this _ day of , 2019, upon consideration of
Penn National’s Motion to Seal Confidential Documents Attached to Its Brief
Opposing Everest’s Petition to Compel Arbitration, it is ORDERED that the
Motion is GRANTED as follows:

1, Exhibits A to F, attached to Penn National’s brief in opposition to
Everest’s Petition to Compel Arbitration, shall be sealed; and,

2. Any future filings in this action which include these documents shall

be filed under seal.

 

John E. Jones III
United States District Judge

31938608.1 01/09/2019
